DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on February 14, 2018. 

Status of Claims
This action is in reply to the communication filed on June 11, 2019.
Claims 1 – 8 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on November 19, 2018, March 11, 2019, and June 11, 2019 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 


Drawings
The drawings are objected to because under CFR 1.84(u), “Where only a single view is 
used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because in accordance with the drawing objection presented above, all mentions to FIG. 1 should be deleted and instead replaced with the words “the
FIGURE.”
Appropriate correction is required.
	
Claim Objection
Claims 1 and 5 are objected to because of the following informalities:  Claims 1 and 5 recite the phrase "alfa" instead of "alpha".  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (WO2013190832A1) in view of Horrocks (“Zinc Stannates as Alternative Synergists in Selected Flame Retardant Systems.”).
As per claims 1 – 8, Saito teaches:
An electric wire comprising a conductor and a covering layer, the covering layer comprises an insulation composition ([0031]: “In Fig.1, reference numeral 11 indicates a conductor…. An insulator 12 is formed on the conductor 11 by extruding and coating the… electrically insulating composition.”)
The insulation composition comprising 100 parts by mass of a resin component, the resin component comprising a first component including tetrafluoroethylene-propylene in an amount of 70 – 98 wt% and a second component including ethylene ethylacrylate copolymer in an amount of 2 – 30 wt%, and 0.3 to 15 parts by mass of ethylenebis(pentabromobenzene). ([Abstract], [0019 – 0020]: “This heat-resistant flame-retardant insulated wire has a coating made from an electrically insulating composition which comprises 100 parts by mass of a base polymer that comprises (A) 50 to 90 mass% of a tetrafluoroethylene-propylene copolymer and (B) 10 to 50 mass% of a polyolefin and 1 to 30 parts by mass of ethylenebis(pentabromophenyl) based on 100 parts by mass of the total components (A) and (B) of the base polymer.” & [0016 – 0017]: “Examples of the polyolefin (B) include…. In ethylene, ethyl acrylate…. Among the polyolefins… ethylene/ethyl acrylate copolymer is more preferable from the viewpoint of excellent heat resistance.”)
Saito teaches antimony trioxide in an amount of 10 – 50 parts by mass based on 100 parts by mass of the base polymer (Abstract). The antimony trioxide acts as a flame retardant aid ([0022]). Saito does not teach:
The insulation composition comprising 2 – 20 parts by mass of Zinc Tin Oxide
Horrocks teaches Zinc Stannates as synergistic components that behave in a manner similar to antimony trioxide in that they enhance the effectiveness of brominated fire retardants (Page 495, Last Paragraph – Page 496, First Paragraph). Horrocks teaches that Zinc Stannates have the added benefit over antimony trioxide in that they suppress smoke, reduce carbon monoxide formation and promote char formation (Page 496, First Paragraph). Table 1 of Horrocks teaches that Zinc stannate is zinc tin oxide, as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antimony trioxide component of the composition taught by Saito with zinc tin oxide as claimed, motivated by the desire to predictably improve the composition by suppressing smoke, reducing carbon monoxide formation and promoting char formation (Page 496, First Paragraph). Since the antimony trioxide of Saito and the zinc tin oxide of Horrock provide substantially similar functions, it is reasonable for one of ordinary skill to expect that zinc tin oxide can be provided in substantially similar amounts as the antimony trioxide set forth in Saito.  Therefore, when the zinc tin oxide of Horrock is provided in the same amount of antimony trioxide as taught by Saito, the parts by mass limitation of the instant claims are also met.

Conclusion
All claims are rejected.
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: JP2852524 and JP2013004264 teach similar polymeric resins for use in electric cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786